Clarke, J.:
Charges of unprofessional conduct having been filed against the respondent, he has interposed a voluminous answer accompanied by supporting affidavits and exhibits. Ordinarily upon charges and an answer a reference is ordered to ascertain and report the facts. We do not think such a course necessary in this matter. The charges are not presented by the Association of the Bar upon a preliminary examination by its grievance committee but by a private *910prosecutor/ a former client of the .respondent, who is and has been engaged in a bitter legal contest with the respondent having to do, not with the professional relation of the respondent to him, but arising from the disappointment of the complainant at the provisions of the will of his deceased daughter in which the respondent was named as a legatee. The first charge is frivolous; the second and the third have been the subjects of investigation in court proceedings which resulted favorably to the respondent. They /ire, upon their face, serious, but they are so because of most important omissions in the narrative of facts intended to support them and are so fully met and disposed of by the answering papers as,' in oür judgment, to render them unworthy of further consideration. The motive of the attack is obvious, its animus apparent, and should not be permitted to succeed". The duty of this court towards the members of the bar; its officers, is not only to administer discipline to those found to be guilty of unprofessional conduct, but to protect the reputation of those attacked upon frivolous or malicious charges. To dignify these charges by referring them would be to permit the purpose of the attack to be accomplished to a considerable measure. We find nothing to j ustify the charge of unprofessional conduct and nothing to investigate, and the charges are hence dismissed. McLaughlin-, Laughlin, Scott and Dowling, J J., concurred. Proceedings dismissed. . Settle order on notice.